Citation Nr: 1204721	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from February 22, 1979 to April 5, 1979.  He died in February 2004.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In April 2009 the Board denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for cause of the Veteran's death for further development.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2004, at the age of 50; the immediate causes of the Veteran's death as shown on the death certificate were acute cardiac dysrhythmia, type unidentified; acute myocardial ischemia; and hypoplastic coronary arteries, diffuse.  Other significant conditions that contributed to the Veteran's death but not resulting in the underlying causes of death were listed as cardiomegaly, hypertensive cardiovascular disease, chronic obstructive pulmonary disease (COPD) with asthma, and depression/anxiety.

2.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service or of a preexisting condition that was aggravated beyond a natural progression.  




CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided notice of the VCAA in January 2006, April 2009, and January 2010.   The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In compliance with the April 2009 Board remand the RO sent the appellant letters in April 2009 and January 2010 that complied with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held in Hupp that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, an Independent Medical Opinion with an addendum opinion, and statements from the appellant and her representative.  In April 2009 the Board remanded in order for the appellant to receive a proper notice letter and in order to obtain an addendum opinion for the January 2009 VA Independent Medical Expert Opinion.  As noted above, the RO sent the appellant notice letters in April 2009 and January 2010 and obtained an addendum opinion in September 2011.  The Board also remanded in order to obtain a copy of the Veteran's autopsy report.  It was noted in August 2011 that after talking to the Veteran's physician's assistant it was determined that the cause of death would be exactly the same on the death certificate as on the autopsy report; thus, the Board finds that the autopsy report is not needed.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 . 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) . 

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116   (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111  to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the Veteran died on February [redacted], 2004, in [redacted], Pennsylvania.  The death certificate shows acute cardiac dysrhythmia, type unidentified; acute myocardial ischemia; and hypoplastic coronary arteries, diffuse as the immediate causes of the Veteran's death.  Other significant conditions that contributed to the Veteran's death but not resulting in the underlying causes of death were listed as cardiomegaly, hypertensive cardiovascular disease, chronic obstructive pulmonary disease (COPD) with asthma, and depression/anxiety.

At the time of the Veteran's death he was not service-connected for any disabilities.  However, the appellant asserts that the Veteran's death is the result of hypertension that either incurred during the Veteran's active duty or preexisted service and was aggravated beyond a natural progression by his military service.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the appellant's claim. 

On the Veteran's February 1979 Report of Medical Examination for Enlistment and his Report of Medical History for Enlistment there were no notations of any hypertension; instead the Veteran wrote "GOOD - NO MEDS" and the examiner wrote "Glasses no eye disease" and "denies all else."  On March 15, 1979, the Veteran was seen for exertional shortness of breath; it was noted that the Veteran had both questionable asthma and questionable motivation.  He was recommended for a hypertensive check.  On March 27, 1979, he was found to have inconsistent blood pressure readings.  On March 29, 1979, it was noted that he had no history in his civilian life of increased blood pressure readings.  About a month after the Veteran enlisted into the military, a March 30, 1979, Medical Board found the Veteran to "be discharged by reason of enlisted in error, i.e. failure to meet enlistment physical standards." The Medical Board Report indicated that the Veteran had hypertension that preexisted his military service but it was not aggravated by his service.  

In January 2004 the Veteran reported to his VA physician that he was discharged from the military due to his breathing problems.  

There are two medical opinions of record, an Independent Medical Expert opinion in January 2009 and an addendum opinion in September 2011; however, both opinions are against the appellant's claim that the Veteran's hypertension was aggravated by his military service and that his cause of the death was the result of his military service.  In January 2009, the Independent Medical Expert began his opinion with a summary that reads as follows:

		SUMMARY: It is probable, but not unequivocal 
      that early hypertension was a pre-existing condition 
      before the patient's service.  A tendency to exertional 
      reactive airway disease (asthma) was likely present 
      before entry into the service, but became overtly 
      manifest during the intensive physical demands 
      of training.  There is no evidence that chronic 
      obstructive pulmonary disease (COPD) was present 
      during the Veteran's brief term of service.  Neither 
      hypertension nor asthma was a significant contributor 
      to the patient's eventual death. 

He then went on to give specific responses.  First he stated that the Veteran reported no significant prior medical history and his blood pressure was recorded at 126/86; which was consistent with borderline diastolic hypertension.  He stated that it strongly implied but did not establish that hypertension was a pre-existing but an unrecognized condition that became clinically apparent during subsequent serial examination in March 1979.  He also stated that it cannot be established that the Veteran had preexisting asthma or other lung disorder prior to service but that the Veteran had a subclinical tendency toward exceptional asthma and wheezing with limitations in capacity only because manifest during the intense and frequent physical demands of recruit training.  He then stated that:

		2.  While both of the above issues became clinically 
apparent during medical evaluations in the service, neither hypertension nor asthma were permanently affected or 
worsened by the [V]eteran's service. 

He noted that the terminology listed on the Veteran's death certificate for the primary cause of death (acute cardiac dysrhythmia, type unidentified and acute myocardial ischemia) is terminology commonly used for sudden unexplained death; which could have been witnessed by collapse but commonly specified without more information.  He then stated that hypoplastic coronary arteries, diffuse was highly atypical terminology which was presumptively related to autopsy findings and that the unusual description implies a previous unknown congenital abnormality, rather than to the more common process of atherosclerotic heart disease.  He further stated that hypertensive heart disease and COPD with asthma are listed as additional potentially contributory factors are not directly related to the underlying cause of death.  Moreover, he stated based on the existing information that neither hypertension not pulmonary disease were implicated as meaningful contributors to the Veteran's death.  He concluded as follows:
	
		In the opinion of this reviewer the medical facts of this 
      case suggest, but do not clearly establish, that both 
      hypertension and asthma were pre-existing conditions 
      which became clinically manifest, but were not caused by, 
      the physical demand of service.  While specific 
      circumstances of the patient's death are not contained 
      in the record, there is no evidence that either disorder 
      was substantively related to the [V]eteran's death. 

Report of January 2009 Independent Medical Expert Opinion. 

In the September 2011 addendum the doctor that supplemental records were examined in their entirety.  He then opined as follows:

		SUMMARY:  There is no data in records reviewed 
      which mitigates the originally rendered opinion.  Neither 
      hypertension nor pulmonary disease is implicated as 
      meaningful contributor to the patient's death.  Both 
      hypertension and asthma were conditions unrelated to 
      any aspect of military service. 

Report of September 2011 Addendum.

The Board finds that service connection for cause of the Veteran's death must be denied because the preponderance of the evidence is against the Veteran's hypertension being either directly related to his military service, aggravated beyond a natural progression because of his military service, or being either a substantially or materially contributing factor to the Veteran's death.  

First, the Board notes that when the Veteran entered active duty he was presumed to be in sound condition because no defects, infirmities, or disorders were noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Even though the Veteran's hypertension was not noted at the time of his entrance into the military the Board finds that by clear and unmistakable evidence it preexisted his military service.  First, the Veteran's Medical Board was within a month of his entrance into service and it was documented that his symptoms began within two weeks of service; it was discovered that he had borderline hypertension after he was seen for shortness of breath.  The Medical Board included a comprehensive evaluation of his hypertension before determining that it preexisted service and was just a flare-up of his symptoms; in determining that the Veteran was not eligible for military service, the Medical Board took into consideration the Veteran's statements.  Moreover, the January 2009 Independent Medical Expert found, based upon a review of the claims file that the Veteran's hypertension preexisted his entrance into service and was not permanently affected or worsened by his service.  Therefore, the Board finds that the contemporaneous findings and treatment in service, within two weeks of the Veteran's enlistment, in conjunction with the post service medical evidence indicating his hypertension was present prior to the Veteran's military service constitutes clear and unmistakable evidence that the Veteran's hypertension existed before his entrance into active military service.  38 U.S.C.A. § 1111, 1132, 1137; See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Turning to the question of whether the Veteran's hypertension increased in severity during his short period of active duty service, the Board notes that the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Board finds that while the Veteran did have a flare-up during his short period of service there is no evidence that it was aggravated beyond a natural progression of the disease because of active duty.  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The Board observes that, while the Medical Evaluation Board findings in the service treatment records noted the Veteran was initially admitted for breathing problems, he was found to have borderline hypertension and the Medical Evaluation Board found the Veteran's hypertension began prior to service and was not aggravated by active duty or incurred in the line of duty.  Additionally, the medical expert, in his January 2009 opinion, following review of the all the evidence stated that although hypertension and asthma became clinically apparent during service, they were not permanently worsened by the Veteran's service.  Therefore, as the service treatment records demonstrate that there was no measured worsening of the hypertension during active service; this reflects a lack of aggravation of the Veteran's preexisting hypertension.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d at 1096.

Moreover, the Independent Medical Examiner also found that in addition to the Veteran's hypertension not being directly related to service or being aggravated by service he also found that it was not a meaningful contributor to the Veteran's death.   There is no evidence that the Veteran's hypertension either caused or substantially or materially contributed to the Veteran's death; nor is there evidence that his hypertension was a contributing cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Thus, even if the Board found that the Veteran's pretension was related to service, service connection for cause of the Veteran's death must be denied. 

 The Board has considered the appellant's contentions; the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a layperson, however, the appellant is not competent to render a medical opinion on the diagnosis or etiology of a condition.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The weight of the competent, credible, and more probative evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  In short, for reasons expressed immediately above, the Board concludes that the weight of the evidence is against the Appellant's claim. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.   


ORDER

Service connection for cause of the Veteran's death is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


